DESDEN, Judge.
On the second point decided in the opinion in this case, I am not satisfied. I incline to the opinion that the duration of the lien in an attachment suit, so far as the property attached is concerned, is hot limited by the general law which restricts the liens of judgments to three years from and after the rendition of the judgment. (R. L. 1845, § 3, p. 622.) The lien in attachment suits, as to the property attached, commences not with the rendition of the judgment, but with the levy of the attachment, and the lien in such cases is an attachment lien, not a judgment lien. The Legislature has seen fit to limit the duration of the latter lien, but not'the former.